Citation Nr: 1729082	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-20 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include major depressive disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to April 1985 and from December 1987 to September 1992, with subsequent service in the Army National Guard.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Agency of Original Jurisdiction (AOJ) granted service connection for tinnitus in a May 2013 decision review officer decision and granted service connection for PTSD in a January 2014 rating decision.  Service connection for a right ankle disability was granted in an April 2017 rating decision. The Board finds that these grants represent a complete grant of the benefits sought on appeal; thus the aforementioned issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In light of the evidence presented, the Board has recharacterized the Veteran's claim for service connection for major depressive disorder as a claim for service connection for an acquired psychiatric disorder, other than PTSD, to include major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issue on appeal.

As stated previously, the Veteran's claim for service connection for major depressive disorder has been expanded pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the evidence of record reveals that the Veteran has been diagnosed with an additional psychiatric disorder.  Specifically, the record includes a September 2016 VA psychiatric record in which the clinician diagnosed the Veteran with obsessive compulsive disorder.  The Board notes that the Veteran was afforded VA PTSD examinations in January 2011 and October 2014, however, these VA examinations are devoid of a medical nexus opinion regarding the Veteran's diagnosed obsessive compulsive disorder.  Therefore, the Board finds that these VA examinations are inadequate in this regard and a remand is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran for a VA psychiatric examination, if necessary, to determine the nature, etiology, and date of onset of any psychiatric disorder that was diagnosed during the appeal period, besides PTSD, including obsessive compulsive disorder.  The examiner should note that the psychiatric disorder need not be present at the time of the file review; rather it is sufficient if it previously existed during the pendency of the claim and then it resolved prior to the file review.  The claims files should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disorders, including the Veteran's competent account of his symptoms. 

If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the clinician were to find that obsessive compulsive disorder is not a current disability, then the explanation should include a discussion of the VA medical records, prior VA examinations, as well as the Veteran's lay statements regarding his condition. 

If the clinician determines that any prior diagnosis cannot be validated, she or he should explain why.
   
   (a) With respect to each diagnosed psychiatric disability (other than PTSD): Is it at least as likely as not (50 percent or more probability) that the disorder is a result of any incident in service, that it began to manifest during service, or that it is otherwise related to the Veteran's active service.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


